DETAILED ACTION
Amendment received on April 14, 2022 has been acknowledged. Claims 17-21 have been added and amendments to claims 2-4, 7-9, and 12-14 have been entered. Therefore, claims 2-21 are pending. 
Response to Amendment
Amendments are sufficient to overcome 35 USC 101 rejection.  However, do not overcome prior art of record.
Response to Arguments
Applicant's arguments filed April 14, 2022 have been fully considered but they are not persuasive.
Applicant argues:  “Among other things, a prima facie case of obviousness must establish that the asserted combination of references teaches or suggests each and every element of the claimed invention. In view of the distinction of claim 1 noted above, at least one claimed element is not present in the asserted combination of references. Hence, the Office Action fails to establish a prima facie case of obviousness vis-a-vis claim 1.”
Examiner respectfully disagrees.  Upon conducting a search in view of the newly amended claim limitations and new added claims.  Discovered references to Young, Lord et al. and Lyle are combined with Balasaygun and Gorti to teach each and every claim limitation as disclosed in the office action below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-16 are rejected under 35 U.S.C. 103 as being unpatentable over Balasaygun et al. U.S. Patent Application Publication 2016/0073054 in view of Gorti U.S. Patent Application Publication 2007/0106724 further in view of Youngs U.S. Patent # 8,458,057. 
As per Claim 2, Balasaygun et al. discloses a system including one or more server apparatuses, the system comprising: 
one or more processors configured to: 
receive, from one or more information processing apparatuses,  input of a plurality of voice activity, each voice activity among the plurality of statements being a statement stated by a participant among a plurality of participants of a conference (pg.4, ¶ [0028] discusses the method can identify a presenter in a conference and participants in the conference…¶ [0029] discusses the engagement data from the conference can be gathered in real time with the conference or can be gathered while the participants are watching a recorded conference…The engagement data can include participant voice activity in the conference); 
evaluate, at the one or more server apparatuses, the conference based on at least 
Balasaygun et al. teaches an invention that receives and tracks the voice activity of each participant of a meeting, conference or lecture and the ability to display an evaluation item regarding the meeting (pg.4, ¶ [0031] discusses the system can identify a period of low engagement when the engagement score is below a threshold, and provide an alert to the presenter about the period of low engagement).
However, Balasaygun et al. fails to explicitly state receive input of a plurality of statements, each statement among the plurality of statements being a statement stated by a participant among a plurality of participants of a conference and specifically disclose display, on a display device, a first screen including a plurality of different evaluation items 
Gorti et al. teaches receive input of a plurality of statements, each statement among the plurality of statements being a statement stated by a participant among a plurality of participants of a conference (Figure 6, depicts display 600, which indicates statements made by each participant within the meeting, the example depicts a plurality of participants),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to display the voice activity of each user as text output on a display as in the improvement discussed in Gorti et al. in the system executing the method of Balasaygun et al. As in Gorti et al., it is within the capabilities of one of ordinary skill in the art to track, record and display the utterance of each participant within a meeting to the collection of voice activity of each participant with the predicted result of displaying the spoken word in text form on a display as needed in Balasaygun et al.	 
Balasaygun et al. and Gorti are both within the same field of endeavor.  Balasaygun teaches displaying an engagement score to the presenter during the presentation.
Gorti teaches a system and method to display a speech meter to track a participants speech activity.  
However, the Balasaygun et al. Gorti combination fails to explicitly state display, on a display device, a first screen including a plurality of different evaluation items 
Youngs teaches display, on a display device, a first screen including a plurality of different evaluation items  (Col.4, lines 8-14 discusses a sample cost report may list the meeting start and end time. The individual's in attendance are named along with the business title and business unit. The total cost per individual may be displayed along with a total for that particular business unit.  Any specialized meeting notes from the meeting may be displayed along with any costs accrued before or after the meeting may be itemized and displayed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have ability to display the cost of the meeting to the participants as in the improvement discussed in Youngs in the system executing the method of the Balasaygun et al. Gorti combination. As in Youngs, it is within the capabilities of one of ordinary skill in the art display in real-time the calculated meeting cost to participants to the displays of Balasaygun et al. and Gorti with the predicted result of including the cost of a meeting as needed in Balasaygun et al. Gorti combination.	
As per Claim 3, Balasaygun et al., pg.3, ¶ [0026] discusses the system can provide a list of one or more underlying reasons or causes for a change in the engagement score. For example, the system can render tooltips, overlays, or other visual indicators at specific points on the line 412 that the user can interact with to discover the underlying reason or cause of the change.
However, Balasaygun et al. fails to explicitly state wherein the first screen further includes a message relating to the evaluation items.
Youngs teaches wherein the first screen further includes a message relating to the evaluation items (Col.3, lines 47-49 discusses a notification alerts the user 313 that a particular participating individual is successfully entered into the process module 30).
Youngs teaches where the user is alerted that a participant has entered the meeting and that the participant’s cost will be tracked.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to provide an alert regarding the meeting cost as in the improvement discussed in Youngs  in the system executing the method of the Balasaygun et al. Gorti combination. As in Youngs, it is within the capabilities of one of ordinary skill in the art to include the ability to provide any updates during the meeting to the display device of the Balasaygun et al. Gorti combination with the predicted result of tracking meeting cost as needed in the Balasaygun et al. Gorti combination.
As per Claim 4, Balasaygun et al., discloses Figure 3, depicts Summary 300 presents per-topic engagement scores 302 as well as per-participant engagement scores 304.  
However, Balasaygun et al. fails to explicitly state wherein the first screen further includes an evaluation item for each participant.
Youngs teaches wherein the first screen further includes an evaluation item for each participant (Col.3, lines 8-9 discuss a real time display of the cost per individual, business unit and total cost).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to provide participant meeting cost as in the improvement discussed in Youngs  in the system executing the method of the Balasaygun et al. Gorti combination. As in Youngs, it is within the capabilities of one of ordinary skill in the art to include the ability to provide the cost for a participant to attend a meeting to the display device of the Balasaygun et al. Gorti combination with the predicted result of tracking meeting cost as needed in the Balasaygun et al. Gorti combination.
As per Claim 5, Balasaygun et al., discloses the system according to claim 2, wherein the one or more processors are configured to start the evaluation of the conference in response to an operation of a button displayed on a second screen (pg.2, ¶ [0017] discusses the system can allow users to opt in to data collection in conjunction with the warnings).
As per Claim 6, Balasaygun et al., discloses the system according to claim 5, wherein the first screen and the second screen are different screens (pg.3, ¶ [0023] discusses the presenter 102 communicates with a conference server 104 via a presenter device 106, such as a desktop computer, laptop computer, tablet, smartphone, dedicated conferencing device, or other device…¶ [0024] discusses and display the engagement score to the presenter 102 via the presenter's device 106, and/or to other participants 108 via their respective devices).
As per Claim 7, Balasaygun et al., discloses a method of evaluating a conference, the method comprising: 
receiving input of a plurality of voice activity, each voice activity among the plurality of statements being a statement stated by a participant among a plurality of participants of a conference (pg.4, ¶ [0028] discusses the method can identify a presenter in a conference and participants in the conference…¶ [0029] discusses The engagement data from the conference can be gathered in real time with the conference or can be gathered while the participants are watching a recorded conference…The engagement data can include participant voice activity in the conference); 
evaluating the conference based on at least a number of the statements (pg.4, ¶ [0031] discusses the system can track topics in the presentation, and determine topic-specific engagement scores for each topic from the engagement data); and 
displaying, on a display device, a first screen including at least an evaluation result relating to the number of the statements (pg.4, ¶ [0031] discusses the system can identify a period of low engagement when the engagement score is below a threshold, and provide an alert to the presenter about the period of low engagement).
Balasaygun et al. teaches an invention that receives and tracks the voice activity of each participant of a meeting, conference or lecture.
However, Balasaygun et al. fails to explicitly state receive input of a plurality of statements, each statement among the plurality of statements being a statement stated by a participant among a plurality of participants of a conference.
Gorti et al. teaches receive input of a plurality of statements, each statement among the plurality of statements being a statement stated by a participant among a plurality of participants of a conference (Figure 6, depicts display 600, which indicates statements made by each participant within the meeting, the example depicts a plurality of participants).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to display the voice activity of each user as text output on a display as in the improvement discussed in Gorti et al. in the system executing the method of Balasaygun et al. As in Gorti et al., it is within the capabilities of one of ordinary skill in the art to track, record and display the utterance of each participant within a meeting to the collection of voice activity of each participant with the predicted result of displaying the spoken word in text form on a display as needed in Balasaygun et al.
Balasaygun et al. and Gorti are both within the same field of endeavor.  Balasaygun teaches displaying an engagement score to the presenter during the presentation.
Gorti teaches a system and method to display a speech meter to track a participants speech activity.  
However, the Balasaygun et al. Gorti combination fails to explicitly state display, on a display device, a first screen including a plurality of different evaluation items 
Youngs teaches display, on a display device, a first screen including a plurality of different evaluation items  (Col.4, lines 8-14 discusses a sample cost report may list the meeting start and end time. The individual's in attendance are named along with the business title and business unit. The total cost per individual may be displayed along with a total for that particular business unit.  Any specialized meeting notes from the meeting may be displayed along with any costs accrued before or after the meeting may be itemized and displayed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have ability to display the cost of the meeting to the participants as in the improvement discussed in Youngs in the system executing the method of the Balasaygun et al. Gorti combination. As in Youngs, it is within the capabilities of one of ordinary skill in the art display in real-time the calculated meeting cost to participants to the displays of Balasaygun et al. and Gorti with the predicted result of including the cost of a meeting as needed in Balasaygun et al. Gorti combination.
As per Claim 8, Balasaygun et al., pg.3, ¶ [0026] discusses the system can provide a list of one or more underlying reasons or causes for a change in the engagement score. For example, the system can render tooltips, overlays, or other visual indicators at specific points on the line 412 that the user can interact with to discover the underlying reason or cause of the change.
However, Balasaygun et al. fails to explicitly state wherein the first screen further includes a message relating to the evaluation items.
Youngs teaches wherein the first screen further includes a message relating to the evaluation items (Col.3, lines 47-49 discusses a notification alerts the user 313 that a particular participating individual is successfully entered into the process module 30).
Youngs teaches where the user is alerted that a participant has entered the meeting and that the participant’s cost will be tracked.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to provide an alert regarding the meeting cost as in the improvement discussed in Youngs  in the system executing the method of the Balasaygun et al. Gorti combination. As in Youngs, it is within the capabilities of one of ordinary skill in the art to include the ability to provide any updates during the meeting to the display device of the Balasaygun et al. Gorti combination with the predicted result of tracking meeting cost as needed in the Balasaygun et al. Gorti combination.
As per Claim 9, Balasaygun et al., discloses Figure 3, depicts Summary 300 presents per-topic engagement scores 302 as well as per-participant engagement scores 304.  
However, Balasaygun et al. fails to explicitly state wherein the first screen further includes an evaluation item for each participant.
Youngs teaches wherein the first screen further includes an evaluation item for each participant (Col.3, lines 8-9 discuss a real time display of the cost per individual, business unit and total cost).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to provide participant meeting cost as in the improvement discussed in Youngs  in the system executing the method of the Balasaygun et al. Gorti combination. As in Youngs, it is within the capabilities of one of ordinary skill in the art to include the ability to provide the cost for a participant to attend a meeting to the display device of the Balasaygun et al. Gorti combination with the predicted result of tracking meeting cost as needed in the Balasaygun et al. Gorti combination.
As per Claim 10, Balasaygun et al., discloses the method according to claim 7, further comprising starting the evaluation of the conference in response to an operation of a button displayed on a second screen (pg.2, ¶ [0017] discusses the system can allow users to opt in to data collection in conjunction with the warnings).
As per Claim 11, Balasaygun et al., discloses the method according to claim 10, wherein the first screen and the second screen are different screens (pg.3, ¶ [0023] discusses the presenter 102 communicates with a conference server 104 via a presenter device 106, such as a desktop computer, laptop computer, tablet, smartphone, dedicated conferencing device, or other device…¶ [0024] discusses and display the engagement score to the presenter 102 via the presenter's device 106, and/or to other participants 108 via their respective devices).
As per Claim 12, Balasaygun et al., discloses a non-transitory computer-readable recording medium storing a program for causing execution of a process comprising: 
receiving, from one or more information processing apparatuses, input of a plurality of voice activity, each voice activity among the plurality of statements being a statement stated by a participant among a plurality of participants of a conference (pg.4, ¶ [0028] discusses the method can identify a presenter in a conference and participants in the conference…¶ [0029] discusses The engagement data from the conference can be gathered in real time with the conference or can be gathered while the participants are watching a recorded conference…The engagement data can include participant voice activity in the conference);
evaluating, at one or more server apparatuses, the conference based on at least a number of the statements (pg.4, ¶ [0031] discusses the system can track topics in the presentation, and determine topic-specific engagement scores for each topic from the engagement data).
Balasaygun et al. teaches an invention that receives and tracks the voice activity of each participant of a meeting, conference or lecture.
However, Balasaygun et al. fails to explicitly state receive input of a plurality of statements, each statement among the plurality of statements being a statement stated by a participant among a plurality of participants of a conference.
Gorti et al. teaches receive input of a plurality of statements, each statement among the plurality of statements being a statement stated by a participant among a plurality of participants of a conference (Figure 6, depicts display 600, which indicates statements made by each participant within the meeting, the example depicts a plurality of participants).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to display the voice activity of each user as text output on a display as in the improvement discussed in Gorti et al. in the system executing the method of Balasaygun et al. As in Gorti et al., it is within the capabilities of one of ordinary skill in the art to track, record and display the utterance of each participant within a meeting to the collection of voice activity of each participant with the predicted result of displaying the spoken word in text form on a display as needed in Balasaygun et al.
Balasaygun et al. and Gorti are both within the same field of endeavor.  Balasaygun teaches displaying an engagement score to the presenter during the presentation.
Gorti teaches a system and method to display a speech meter to track a participants speech activity.  
However, the Balasaygun et al. Gorti combination fails to explicitly state display, on a display device, a first screen including a plurality of different evaluation items 
Youngs teaches display, on a display device, a first screen including a plurality of different evaluation items (Col.4, lines 8-14 discusses a sample cost report may list the meeting start and end time. The individual's in attendance are named along with the business title and business unit. The total cost per individual may be displayed along with a total for that particular business unit.  Any specialized meeting notes from the meeting may be displayed along with any costs accrued before or after the meeting may be itemized and displayed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have ability to display the cost of the meeting to the participants as in the improvement discussed in Youngs in the system executing the method of the Balasaygun et al. Gorti combination. As in Youngs, it is within the capabilities of one of ordinary skill in the art display in real-time the calculated meeting cost to participants to the displays of Balasaygun et al. and Gorti with the predicted result of including the cost of a meeting as needed in Balasaygun et al. Gorti combination.
As per Claim 13, Balasaygun et al., pg.3, ¶ [0026] discusses the system can provide a list of one or more underlying reasons or causes for a change in the engagement score. For example, the system can render tooltips, overlays, or other visual indicators at specific points on the line 412 that the user can interact with to discover the underlying reason or cause of the change.
However, Balasaygun et al. fails to explicitly state wherein the first screen further includes a message relating to the evaluation items.
Youngs teaches wherein the first screen further includes a message relating to the evaluation items (Col.3, lines 47-49 discusses a notification alerts the user 313 that a particular participating individual is successfully entered into the process module 30).
Youngs teaches where the user is alerted that a participant has entered the meeting and that the participant’s cost will be tracked.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to provide an alert regarding the meeting cost as in the improvement discussed in Youngs  in the system executing the method of the Balasaygun et al. Gorti combination. As in Youngs, it is within the capabilities of one of ordinary skill in the art to include the ability to provide any updates during the meeting to the display device of the Balasaygun et al. Gorti combination with the predicted result of tracking meeting cost as needed in the Balasaygun et al. Gorti combination.
As per Claim 14, Balasaygun et al., discloses Figure 3, depicts Summary 300 presents per-topic engagement scores 302 as well as per-participant engagement scores 304.  
However, Balasaygun et al. fails to explicitly state wherein the first screen further includes a result for each participant.
Youngs teaches wherein the first screen further includes an evaluation item for each participant (Col.3, lines 8-9 discuss a real time display of the cost per individual, business unit and total cost).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to provide participant meeting cost as in the improvement discussed in Youngs  in the system executing the method of the Balasaygun et al. Gorti combination. As in Youngs, it is within the capabilities of one of ordinary skill in the art to include the ability to provide the cost for a participant to attend a meeting to the display device of the Balasaygun et al. Gorti combination with the predicted result of tracking meeting cost as needed in the Balasaygun et al. Gorti combination.
As per Claim 15, Balasaygun et al., discloses the non-transitory computer-readable recording medium according to claim 12, wherein the process further includes starting the evaluation of the conference in response to an operation of a button displayed on a second screen (pg.2, ¶ [0017] discusses the system can allow users to opt in to data collection in conjunction with the warnings).
As per Claim 16, Balasaygun et al., discloses the non-transitory computer-readable recording medium according to claim 15, wherein the first screen and the second screen are different screens (pg.3, ¶ [0023] discusses the presenter 102 communicates with a conference server 104 via a presenter device 106, such as a desktop computer, laptop computer, tablet, smartphone, dedicated conferencing device, or other device…¶ [0024] discusses and display the engagement score to the presenter 102 via the presenter's device 106, and/or to other participants 108 via their respective devices).
As per Claim 17, Balasaygun et al. discloses the system according to claim 2.  However, Balasaygun et al. is silent regarding wherein the one or more processors are configured to determine a statement type of each statement by determining whether each statement includes an expression stored in the server apparatus.
Gorti teaches wherein the one or more processors are configured to determine a statement type of each statement by determining whether each statement includes an expression stored in the server apparatus (pg.4, ¶ [0049] discusses The automatic keyword generation (from lengthy text caption of recognized speech) proposed by this system, makes it possible to optimize the keyword ratio display based on screen size of a client device…pg.6, ¶ [0066] discusses the participants engaged in the conference call have access to a variety of relevant information regarding the other participants, speakers, amount and substance from each speaker's comments and transcripts or keywords of the conference).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to display the voice activity of each user as text output on a display as in the improvement discussed in Gorti et al. in the system executing the method of Balasaygun et al. As in Gorti et al., it is within the capabilities of one of ordinary skill in the art to track, record and display the utterance of each participant within a meeting to the collection of voice activity of each participant with the predicted result of displaying the spoken word in text form on a display as needed in Balasaygun et al.
As per Claim 20, Balasaygun et al. discloses the system according to claim 2.  However, Balasaygun et al. is silent regarding wherein the plurality of different evaluation items includes an evaluation item based on a number of the statements or the number of the statements per unit time.
Gorti teaches wherein the plurality of different evaluation items includes an evaluation item based on a number of the statements or the number of the statements per unit time (pg.3, ¶ [0038] discusses a full-text transcription may be 120 words per minute (typical speaking rate for an American English speaking adult). At a next level, the transcription may be reduced to 60 words per minute, and etc. The Text Compression software keeps a key word library based on the word relevance in context of the meeting agenda. Therefore, at each level of text compression, the Text Compression software always keeps those words in the full-text transcription that are most relevant to the meeting agenda or most frequently spoken by most of the speakers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to track the number of relevant words as in the improvement discussed in Gorti et al. in the system executing the method of Balasaygun et al. As in Gorti et al., it is within the capabilities of one of ordinary skill in the art to track, record and display the relevant words of each participant within a meeting to the collection of voice activity of each participant with the predicted result of tracking relevant spoken words on a display as needed in Balasaygun et al.
As per Claim 21, the Balasaygun et al. and Gorti combination discloses the system according to claim 2.  However, the Balasaygun et al. and Gorti combination fails to explicitly state wherein the plurality of different evaluation items includes an evaluation item indicating a cost of the conference.
Youngs teaches wherein the plurality of different evaluation items includes an evaluation item indicating a cost of the conference (Col.4, lines 15-20 discusses The cost report to may also include: tracking a meeting cost in real time, total dollars per minute of meeting displayed in real time, employee time spent in meetings, meeting costs to be billed interdepartmentally, tracking and billing clients for meeting costs, determining meeting cost prior to meeting and billing late participants for wasted time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to provide meeting cost as in the improvement discussed in Youngs  in the system executing the method of the Balasaygun et al. Gorti combination. As in Youngs, it is within the capabilities of one of ordinary skill in the art to include the ability to provide the cost for a meeting to the display device of the Balasaygun et al. Gorti combination with the predicted result of tracking meeting cost as needed in the Balasaygun et al. Gorti combination.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Balasaygun et al. U.S. Patent Application Publication 2016/0073054 in view of Gorti U.S. Patent Application Publication 2007/0106724 further in view of Youngs U.S. Patent # 8,458,057 further in view of Lord et al. U.S. Patent Application Publication 2013/0144595.
As per Claim 18, the Balasaygun et al. Gorti  Youngs combination discloses the system according to claim 2.
Balasaygun et al. teaches a client device accessing the conference including a camera and a microphone. (pg.2, ¶ [0016]).
However, the Balasaygun et al. Gorti  Youngs combination  wherein the one or more processors are configured to identify a specific participant among the plurality of participants, by (i) using a directional microphone, 
Lord teaches (ii) performing voice sound authentication with respect to input voice sound data (pg.2, ¶ [0014] discusses The AEFS may then determine speaker-related information associated with the speaker, based at least in part on the received data, such as by performing speaker recognition and/or speech recognition with the received data. The speaker-related information may be or include demographic information about the speaker (e.g., gender, country/region of origin, language(s) spoken by the speaker), identifying information about the speaker (e.g., name or title), and/or information items that reference the speaker (e.g., a document, event, communication)).
Therefore it would have been obvious to one of ordinary skill in the art of conference monitoring before the effective filing date of the claimed invention  to modify the system of the Balasaygun et al. Gorti,  Youngs combination to include the ability to identify participants using speech recognition as taught by Lord et al. to provide a system and method to automatically translate utterances from a first to a second language, based on speaker-related information determined from speaker utterances and/or other sources of information. Abstract
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Balasaygun et al. U.S. Patent Application Publication 2016/0073054 in view of Gorti U.S. Patent Application Publication 2007/0106724 further in view of Youngs U.S. Patent # 8,458,057 further in view of Lyle U.S. Patent Application Publication 2008/0022209.
As per Claim 19, the Balasaygun et al. Gorti,  Youngs combination discloses the system according to claim 2.  
Balasaygun et al. teaches a an engagement chart that tracks participation in real-time as the conference progresses. (Figure 4).
Gorti teaches a system and method that tracks the speaking time of each participant. (pg.4, ¶ [0036]).
Youngs teaches a system and method to track the duration of a meeting and multiple the participant value to determine a cost (Col.3, lines 1-15).
However, the Balasaygun et al. Gorti,  Youngs combination fails to explicitly state wherein the plurality of different evaluation items includes an evaluation item obtained from a comparison of a scheduled time of the conference to a time length of the conference.
Lyle teaches wherein the plurality of different evaluation items includes an evaluation item obtained from a comparison of a scheduled time of the conference to a time length of the conference (pg.4, ¶ [0037] discusses once the meeting has been initiated then one indicator that will be displayed to the attendees is the point in time where the presentation is with respect to the whole material, as well as the meeting schedule and the time remaining to complete the presentation…Figure 2, depicts a counter indicating the amount of time remaining vs the scheduled length of presentation).
Therefore it would have been obvious to one of ordinary skill in the art of conference tracking before the effective filing date of the claimed invention  to modify the system of the Balasaygun et al. Gorti,  Youngs combination to include the ability to display the time remaining versus the scheduled presentation time as taught by Lyle to provide a monitoring system continuously monitors the meeting for an occurrence of a trigger event. The monitoring system determines whether a trigger event has occurred by comparing observed conditions to a set of predetermined trigger rules. Abstract






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687